Citation Nr: 1540893	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-35 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to an increased initial rating in excess of 20 percent for a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's claim is now under the jurisdiction of the RO in New York.

The Board remanded this matter in January 2015 for a new VA examination.  As discussed in more detail below, the Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected low back disability is not shown to be productive of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for a low back disability.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment and post-service treatment records have been obtained.  Records from the Social Security Administration (SSA) have also been obtained.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was afforded VA examinations in November 2012 and July 2014.  A disability benefits questionnaire (DBQ) was obtained in December 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Board acknowledges that the July 2014 VA examiner did not review the Veteran's claims file.  However, taken together, these examinations are sufficient to adjudicate the Veteran's claim; each of the examination reports considered the Veteran's medical history, including his lay statements; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The Board is further satisfied that the RO has substantially complied with its January 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As directed by the Board, the RO afforded the Veteran a VA examination.  The Veteran, however, failed to report for the scheduled examinations and offered no good cause for his absence.  The Board is entitled to presume he received adequate notice of the rescheduled examinations.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).

Individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits. See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  The Court has held that VA's duty to assist is not always a one-way street, and that if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, the Board finds that sufficient efforts to afford the Veteran an updated VA examination have been made and VA has no further duty to assist in this regard.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), except for intervertebral disc syndrome (IVDS), which is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Under the General Rating Formula, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2), Note (4).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  DC 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

In a November 2012 rating decision, service connection was granted and a 20 percent disability rating was assigned for the Veteran's low back condition.  The Veteran seeks a higher rating.  

The Veteran was afforded a VA examination in November 2012, where he complained of back pain.  On physical examination, the Veteran's forward flexion was to 45 degrees, with pain at 5 degrees.  Extension was to 5 degrees, with pain at 5 degrees.  Left lateral flexion was to 10 degrees, with pain at 10 degrees.  Right lateral flexion was to 10 degrees, with pain at 10 degrees.  Right rotation was to 10 degrees, with pain at 10 degrees.  Left rotation was to 10 degrees, with pain at 10 degrees.  There was no additional limitation of motion after repetitive testing. 

The examiner noted localized tenderness or pain to palpation for the muscles of the lumbar spine.  However, there was no evidence of atrophy, guarding or muscle spasms of the lower back.  Muscle strength and straight leg raising tests were normal.  Reflexes of the knees were also normal.  However, ankle reflexes were hypoactive.  The Veteran's sensory examination was normal, except there was decreased sensation in the feet and toes.  There was no evidence of radiculopathy or radicular pain.  The examiner found no evidence of neurological abnormalities or intervertebral disc syndrome with incapacitating episodes.  

The diagnosis was lumbosacral sprain and degenerative joint disease of the lumbosacral spine.  The examiner noted that the Veteran's back condition resulted in functional loss, including less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and or weight bearing.  The Veteran uses a walker on a regular basis.  The examiner found that the Veteran's condition does not impact his ability to work.  

A Disability Benefits Questionnaire (DBQ) was obtained in December 2012.  It was completed by the Veteran's treating physician.  The examiner noted that the Veteran has flare-ups of back pain, which limits his ability to ambulate.  The examiner also indicated that the Veteran has severe pain in the right and left lower extremities.  The diagnosis was chronic back pain.  The examiner found that the Veteran's spine condition impacts his ability to work. 

In a March 2013 notice of disagreement (NOD), the Veteran stated that he has more pain and decreased movement during wet, rainy, and snowy weather.  

The Veteran was afforded another VA examination in July 2014, where he complained of frailty and back pain.  The Veteran did not report any flare-ups of pain that impact the function of his spine.  On physical examination, the Veteran's forward flexion was to 40 degrees, with pain at 40 degrees.  Extension was to 20 degrees, with pain at 20 degrees.  Left lateral flexion was to 20 degrees, with pain at 20 degrees.  Right lateral flexion was to 20 degrees, with pain at 20 degrees.  Right rotation was to 10 degrees, with pain at 10 degrees.  Left rotation was to 10 degrees, with pain at 10 degrees.  The Veteran was unable to perform repetitive testing due to pain. 

There was no evidence of localized tenderness or pain to palpation for the joints or soft tissues of the lumbar spine.  Atrophy, ankylosis, guarding and muscle spasms of the lower back were also not present.  Muscle strength and straight leg raising tests were normal.  The Veteran's reflex and sensory examinations were normal.  The examiner found no evidence of radiculopathy, radicular pain, neurological abnormalities or intervertebral disc syndrome with incapacitating episodes.  

The diagnosis was degenerative joint disease of the lumbosacral spine.  The examiner noted that the Veteran's back condition resulted in functional loss, including weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  The Veteran uses a walker on a constant basis.  The examiner found that the Veteran's condition does not impact his ability to work.  

In a July 2014 email, the examiner stated that he was unable to render an opinion on the extent of additional limitations due to the Veteran's flare-ups without resort to speculation.  In support of this opinion, the examiner stated that the Veteran did not report experiencing flare-ups.  Further, the examiner stated "it is not documented whether or not" the Veteran had been using his joint repeatedly over a period of time prior to his last examination.  The examiner stated that the additional loss of range of motion would need to be measured at the time the Veteran was having a flare-up or after he had been using the joint over a period of time.   

In his September 2014 substantive appeal, the Veteran stated that he experiences incapacitating episodes that last for a few weeks due to his service-connected lumbar spine disability. 

Based on the evidence of record, the Boards finds that a rating in excess of 20 percent throughout the appeal period, is not warranted.  Under the General Rating Formula for Diseases and Injuries of the Spine, a rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  During the November 2012 VA examination, the Veteran's forward flexion was to 45 degrees, with pain at 5 degrees.  After repetitive testing, the Veteran's forward flexion remained at 45 degrees.  At the July 2014 examination, the forward flexion was to 40 degrees, with pain at 40 degrees.  The Veteran was unable to perform repetitive testing due to pain.  However, despite his complaints of pain, the Veteran's symptoms do not result in favorable or unfavorable ankylosis of the entire thoracolumbar spine.  The July 2014 examiner found no evidence of ankylosis.  As there is no evidence of favorable ankylosis of the entire thoracolumbar spine or evidence that the Veteran's forward flexion of the lumbar spine was 30 degrees or less, a higher rating is not warranted.  

The Board has considered the Veteran's statements regarding back pain.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Here, the November 2012 VA examination report noted that the Veteran did not exhibit any additional limitation of motion on repetitive testing, even when pain was present.  The Veteran's forward flexion remained at 45 degrees, even with pain.  At the July 2014 examination, the Veteran was unable to perform repetitive testing due to pain.  However, the examiner stated that he was unable to render an opinion on the extent of additional limitations due to the Veteran's flare-ups without resort to speculation.  The examiner stated that the additional loss of range of motion would need to be measured at the time the Veteran was having a flare-up or after he had been using the joint over a period of time.  In order to measure any additional limitation of motion, the Board remanded this matter for a new VA examination.  However, as stated above, the Veteran failed to show for the scheduled examinations.  Therefore, based on the medical evidence of record, the Board finds that November 2012 and July 2014 medical findings are more probative than the Veteran's assessment of the severity of his low back disability.

As a 40 percent rating is not warranted, the next higher 100 percent rating is likewise not warranted. 

Further, a rating under Diagnostic Code 5243 is not warranted.  The evidence does not demonstrate incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  The Board acknowledges the Veteran's contentions that he experienced incapacitating episodes (as he reported in his substantive appeal).  However, there is no objective medical evidence to corroborate the Veteran's contentions.  Under DC 5243, an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician.  The medical evidence, including the VA examination reports, do not show that the Veteran was prescribed bed rest by a physician.  Therefore, a rating under DC 5243 is not warranted.

The Board also finds that a separate rating for neurological abnormality is not warranted.  The Veteran's sensory, muscle strength and straight leg raising tests were normal at the July 2014 VA examination.  Although the December 2012 DBQ found severe pain in the lower extremities, the November 2012 and July 2014 VA examiners found no evidence of radiculopathy, radicular pain, or neurological abnormalities.

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's back disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
While the December 2012 DBQ indicates that the Veteran's disability affects his ability to work, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disability render him totally unemployable.  Accordingly, the Board concludes that a claim for total rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial increased rating in excess of 20 percent for a service-connected lumbar spine disability is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


